Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1854114, filed on May 17, 2018.  
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was provided following an interview with Attorney R. Brian Drozd on February 23, 2022, which resulted in the further amendment included herein as shown in attached Appendix A. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
After conducting an Applicant Initiated Interview on February 23, 2022, Examiner agreed that the Claims filed as an Examiner’s Amendment on December 9, 2021 contain minor issues that must be corrected, with the issues specifically found in Claims 15 and 17.  The attached Examiner’s Amendment contains a full listing of all the claims with the corrections having been made.
After all the issues were resolved, Claims 1-17 and 19-21 as recited in Attachment A of this document remain as being allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        


Appendix A – Allowed Claims for 17/051,251

1. 	(Currently Amended) An equipment adapted for being connected to a system for the automatic management of electricity meter readings, referred to as an Automated Meter Management (“AMM”) 
the equipment is connected to a data concentrator, referred to as a relay
concentrator, via a third network,
said equipment comprises at least one interface for communication with a fourth network, said fourth network enabling at least one device connected to said fourth network to communicate with the equipment, said equipment being configured to:



2. 	(Currently Amended) The equipment according to claim 1, wherein the
equipment comprises at least one of: a first interface for communication with a first fourth long-range network with low energy consumption, referred to as an LPWAN network, or a second interface for communication with a second fourth cabled network.

3. (Previously Presented)  The communication system based on a system for the
automatic management of electricity meter readings, referred to as an AMM system,
comprising at least one item of equipment according to claim 2.

4. (Previously Presented) 	The system according to claim 3, wherein each device connected to the first or to the second fourth network is a sensor or an actuator.

5. (Currently Amended)  The system according to claim 4, wherein the second fourth network is a network of the RS485 type and each data item or command transmitted over the second fourth network is transmitted in a frame in accordance with a Modbus protocol.

6. (Currently Amended)  The system according to claim 4, wherein each data
item or command transmitted over the LPWAN network is transmitted in a frame in
accordance with a proprietary protocol using a physical layer identical to a physical layer used by a long range wide area network ("LoRaWAN") protocol and a proprietary application-level payload format.

7. (Previously Presented) 	The system according to claim 6, wherein the proprietary payload format comprises a first field for defining a type of device involved either as a destination or as a sender of the frame, a second field for transporting a value representing a command when the frame is intended for a device of the actuator type, a value representing a data type when the frame is exchanged with a device of the sensor type or a value representing an acknowledgement of receipt, a third field indicating how many data bytes are present in the payload of the frame and optionally, according to a value of the third field, one or more fourth data fields.

8. (Previously Presented) 	The system according to claim 6, wherein the system is adapted for executing a connection procedure when a device is to be connected to said LPWAN network, the connection procedure comprising:
sending, by said device, a connection request in accordance with the proprietary
protocol in broadcast mode;
relaying, by each item of equipment in said system that received said request, said request to the relay concentrator to which the equipment is attached;
relaying, by each relay concentrator to which an item of equipment that relayed the request is attached, said request to the management entity;
choosing, by the management entity, among the items of equipment that relayed said request, an item of equipment to be associated with said device;
transmitting to said device, by the management entity, via the relay concentrator to which the chosen equipment is attached and chosen equipment, a connection-enabling request.

9. (Previously Presented) 	The system according to claim 5, wherein the system
is adapted for executing a connection procedure when a device is to be connected to an item of equipment by said second fourth network, the connection procedure comprising:
creating, by said equipment, a virtual device representing the device that is to be
connected to the second fourth network;
creating, by said virtual device, a connection request in accordance with the proprietary protocol;
transmitting, by the equipment, to the management entity, via the relay concentrator attached to the equipment, the connection request;
transmitting, to said virtual device, by the management entity, via the relay concentrator to which the equipment is attached and the equipment, a connection-enabling request.

10. (Previously Presented)  The system according to claim 8, wherein the system is adapted for executing a procedure for transmitting a command to a device of the actuator type, the procedure for transmitting a command comprising transmitting a command to said device of the actuator type, by the administration server, via the management entity, the relay concentrator to which the equipment associated with said device of the actuator type is attached and the equipment associated with said device of the actuator type.

11. (Previously Presented)  The system according to claim 10, wherein the
procedure for transmitting a command further comprises transmitting, by said device of the actuator type, an acknowledgement of receipt for the command to the administration server, via the equipment associated with said device of the actuator type, the relay concentrator to which the equipment associated with said device of the actuator type is attached and the management entity.

12. (Previously Presented)  The system according to claim 8, wherein the system is adapted for executing a data transmission procedure, the data transmission procedure comprising, for each device of the sensor type transmitting data, transmitting, by said device of the sensor type, data in a frame in accordance with the proprietary protocol to the equipment associated with said device of the sensor type, the transmission of the alarm to the administration server in the event of non-conformity of data received by equipment taking place via the relay concentrator to which the equipment that noted said non-conformity is attached.

13. (Previously Presented)  The system according to claim 12, wherein the transmission by said device of the sensor type of the data in a frame in accordance with the proprietary protocol to the equipment associated with said device of the sensor type follows a reception by said device of the sensor type of a request in accordance with the proprietary protocol sent by said equipment requesting a transmission of said data.

14. (Currently Amended)  A method for transferring an alarm executed by equipment connected to a communication system based on a system for the automatic management of electricity meter readings, referred to as an Automated Meter Management (“AMM”) at least one of:
at least one first interface for communication with a first fourth network of the
long range and low energy consumption type, referred to as an LPWAN network, said
LPWAN network enabling at least one device connected to said LPWAN network to
communicate with the equipment using a proprietary protocol using a physical layer
identical to a physical layer used by LoRaWAN")
protocol and frames comprising an application-level payload having a proprietary format; or
at least one second interface for communication with a second fourth network of
the cabled type in which each data or command transmitted is transmitted in a frame in
accordance with and 
wherein the method comprises:
receiving data from one or more devices of the sensor type;
checking that the data received are in accordance with a predetermined criterion
dependent on a type of data transmitted; and
transmitting an alarm to an administration server included in the management system in the case of non-conformity of said data, the transmission taking place via the relay concentrator and the management entity.

15. (Currently Amended)  A method for communication between a device and an administration server included in a communication system based on a system for automatic management of electricity meter readings, referred to as an Automated Meter Management (“AMM”) LoRaWAN") protocol and frames comprising an application-level payload having a proprietary format, and 
wherein the method comprises a procedure for connection of said device to said fourth network comprising:
sending, by said device, a connection request in accordance with the proprietary protocol in broadcast mode;
relaying, by said equipment of said system receiving the request, said request to the relay concentrator to which the equipment is attached;
relaying, by each relay concentrator to which equipment that relayed the request is attached, said request to the management entity;
choosing, by the management entity, among the equipment that relayed said
request, equipment to be associated with said device; and
transmitting to said device, by the management entity, via the relay concentrator to which the chosen equipment is attached and the chosen equipment, a connection-enabling request.

16. (Currently Amended)  A method for communication between a device and an administration server included in a communication system based on a system for automatic management of electricity meter readings, referred to as an Automated Meter Management (“AMM”) , wherein each data or command transmitted is transmitted in a frame in accordance with a Modbus protocol, and 
wherein the method comprises a procedure for connection of said device to said fourth network comprising:
creating, by said equipment, a virtual device representing the device that is to be connected to the fourth network;
creating, by said virtual device, a connection request in accordance with the proprietary protocol;
transmitting, by the equipment, to the management entity, via the relay concentrator attached to the equipment, the connection request; and
transmitting, to said virtual device, by the management entity, via the relay
concentrator to which the equipment is attached and the equipment, a connection-enable request.

17. (Currently Amended)  A method for transmitting a command between an administration server and a device included in a communication system based on a system for automatic management of electricity meter readings, referred to as an Automated Meter Management (“AMM”) 
wherein:
at least one first interface for communication with a first fourth network of the long-range type and with low energy consumption, referred to as an LPWAN network, said LPWAN network enabling at least one device connected to said LPWAN network to communicate with the equipment using a proprietary protocol using a physical layer identical to a physical layer used by LoRaWAN") protocol and frames comprising an application-level payload having a proprietary format;or
a Modbus protocol, and
wherein the method comprises:
transmitting a command to said device, by the administration server, via the management entity, the relay concentrator to which the equipment associated with said device is attached and the equipment associated with said device.

18. (Canceled)

19. (Previously Presented)  A non-transitory storage medium, storing a computer program comprising instructions for implementing, by a device, the method according to claim 14 when said program is executed by a processor of said device.

20. (Previously Presented)  A non-transitory storage medium, storing a computer program comprising instructions for implementing, by a device, at least one step of the method according to claim 15 when said program is executed by a processor of said device. 

21. (Previously Presented)  A non-transitory storage medium, storing a computer program comprising instructions for implementing, by a device, at least one step of the method according to claim 16 when said program is executed by a processor of said device.


	
/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454